IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       STATE V. WILLIAMS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                TOMMIE L. WILLIAMS, APPELLANT.


                               Filed July 5, 2022.   No. A-21-703.


       Appeal from the District Court for Lancaster County: ANDREW R. JACOBSEN, Judge.
Affirmed.
       Tommie L. Williams, pro se.
       Douglas J. Peterson, Attorney General, and Siobhan E. Duffy for appellee.


       MOORE, RIEDMANN, and ARTERBURN, Judges.
       ARTERBURN, Judge.
                                        INTRODUCTION
       Tommie L. Williams appeals the order of the district court for Lancaster County denying
his motion for postconviction relief without an evidentiary hearing and denying his motion to
amend his motion for postconviction relief. Based on the reasons that follow, we affirm.
                                        BACKGROUND
        In May 2019, Williams was convicted by a jury of possession of methamphetamine. He
was later found by the district court to be a habitual criminal and was sentenced to no less than 10
years’ imprisonment and no more than 10 years’ imprisonment. Williams’ conviction and sentence
were affirmed on direct appeal by this court. See State v. Williams, No. A-19-664, 2020 WL
4459372 (Neb. App. Aug. 4, 2020) (selected for posting to court website).




                                               -1-
        Further details may be found in the opinion on direct appeal, but the evidence presented at
trial generally showed as follows: On July 21, 2018, Lincoln Police Officer Trevor Schmidt
initiated a traffic stop on two individuals who were riding bicycles in the area of 27th and Holdrege
Streets in Lincoln, Nebraska. Upon searching one of the individuals, Eric Bulkowski, Schmidt
located a glass pipe with methamphetamine in it. Bulkowski was arrested and transported to jail,
where he waived his Miranda rights and agreed to speak with Schmidt.
        Bulkowski reported to Schmidt that he had purchased the methamphetamine in the glass
pipe from his drug dealer, who he knew as “Tim,” immediately prior to being stopped by Schmidt.
Bulkowski provided Schmidt with a physical description of Tim and with the address of Tim’s
residence. Bulkowski indicated that he knew Tim to have additional methamphetamine at the
residence and he described where such methamphetamine was kept. After Schmidt’s conversation
with Bulkowski, he consulted records from the Lincoln Police Department to confirm and
corroborate the information provided by Bulkowski. Schmidt believed the man that Bulkowski
referred to as Tim was actually Williams. When provided a picture of Williams, Bulkowski
positively identified him as Tim. Schmidt then obtained a search warrant for Williams’ address.
        A search of Williams’ residence revealed that a mirror in the living room had
methamphetamine residue on it. In addition, a diabetic test strip container in the kitchen had
additional methamphetamine inside of it. Prior to trial, Williams filed a motion to suppress the
evidence obtained as a result of the search of his residence. Such motion was ultimately overruled
by the district court.
        Williams appealed his conviction and sentence to this court. He had new counsel on direct
appeal, and in addition to arguing that the district court erred in overruling his motion to suppress,
he set forth four claims of ineffective assistance of trial counsel. First, he claimed that trial counsel
was ineffective in failing to depose Schmidt in order to learn whether Bulkowski was under the
influence of a controlled substance at the time of his arrest and subsequent interview. Second,
Williams claimed that trial counsel was ineffective in failing to depose Bulkowski regarding his
inability to remember certain details of his contacts with Williams. Third, Williams claimed that
trial counsel was ineffective in failing to challenge the veracity of the information contained in
Schmidt’s affidavit in support of the search warrant. Finally, Williams claimed that trial counsel
was ineffective in failing to file a motion for new trial. Upon our review, we affirmed the decision
of the district court to overrule the motion to suppress and we determined that each of Williams’
claims of ineffective assistance of trial counsel was without merit. As such, we affirmed Williams’
conviction and sentence. See State v. Williams, supra.
        On March 3, 2021, Williams filed a pro se verified motion for postconviction relief. In his
motion, he raised various claims of ineffective assistance of trial counsel, including that trial
counsel failed to challenge the unduly suggestive “one photo line-up” provided to Bulkowski;
failed to depose Schmidt; and failed to raise a discrepancy in the timing listed in the affidavit for
search warrant and the subsequent affidavit for arrest warrant. Williams also asserted that his
appellate counsel was ineffective in failing to raise on direct appeal trial counsel’s ineffectiveness
as to the discrepancy in the timing listed in the affidavit for search warrant and the affidavit for
arrest warrant. Finally, Williams alleged that the district court erred in determining that Bulkowski
was a “citizen informant.”



                                                  -2-
        On May 6, 2021, the State moved the district court to dismiss Williams’ motion for
postconviction relief without an evidentiary hearing. Williams filed an objection to the State’s
motion on June 1. On June 23, the district court held a hearing on the State’s motion to dismiss
and Williams’ objection to that motion. A transcript from this hearing is not in our record.
        On July 29, 2021, the district court entered an order denying Williams’ motion for
postconviction relief without an evidentiary hearing. However, six days prior to the court entering
this order Williams filed a motion requesting leave to amend his motion for postconviction relief,
or in the alternative, a motion to dismiss the motion for postconviction relief without prejudice.
Williams asserted that he had additional claims he wished to assert in his motion. As part of the
court’s July 29 order, it denied Williams’ motion to amend, finding:
                [Williams’] motion for post-conviction relief was filed in this Court on March 3,
        2021. On March 10, 2021, the Court ordered the State to file a response within 60 days.
        The State filed its 20-page response and motion to deny relief without hearing on May 6,
        2021.
                On June 1, 2021, [Williams] filed a 29-page objection to the State’s response. By
        order of the Court dated June 2, 2021, the matter was set for hearing on June 23, 2021.
                Regarding [Williams’] Motion for Leave to Amend, the Court finds that the motion
        does not comply with Rule 3-2 (A)(B)(C) of the Rules of the District Court of the Third
        Judicial District. Additionally, as previously mentioned, the matter was heard on June 23,
        2021, at which time evidence was presented, arguments were made, and the matter was
        taken under advisement. [Williams’] motion to amend was filed thirty days after the matter
        was submitted. [Williams’] Motion for Leave to Amend or in the alternative to dismiss is
        overruled.

         After the entry of the district court’s July 29, 2021, order denying Williams’ motion for
postconviction relief without an evidentiary hearing and denying his motion to amend, Williams
filed a motion to alter or amend, in which he asked the district court to reconsider its ruling denying
his motion to amend the motion for postconviction relief. The district court overruled the motion
to alter or amend and Williams now appeals to this court.
                                   ASSIGNMENTS OF ERROR
        On appeal, Williams assigns and argues that the district court erred in denying his request
to amend his motion for postconviction relief, or in the alternative, to dismiss the motion without
prejudice. He also assigns and argues a new claim for postconviction relief that was not asserted
in his motion for postconviction relief in the district court.
        To the extent that Williams assigns as error the district court’s decision to deny his motion
for postconviction relief without an evidentiary hearing, we do not address this assertion because
his argument in this regard is simply a restatement of his assigned error. An argument that does
little more than to restate an assignment of error does not support the assignment, and an appellate
court will not address it. State v. Filholm, 287 Neb. 763, 848 N.W.2d 571 (2014).




                                                 -3-
                                     STANDARD OF REVIEW
        In appeals from postconviction proceedings, an appellate court reviews de novo a
determination that the defendant failed to allege sufficient facts to demonstrate a violation of his
or her constitutional rights or that the record and files affirmatively show that the defendant is
entitled to no relief. State v. Martinez, 302 Neb. 526, 924 N.W.2d 295 (2019).
        An appellate court reviews a refusal to grant leave to amend for abuse of discretion. State
v. Edwards, 294 Neb. 1, 880 N.W.2d 642 (2016). A judicial abuse of discretion exists when the
reasons or rulings of a trial judge are clearly untenable, unfairly depriving a litigant of a substantial
right and denying just results in matters submitted for disposition. Id.
                                             ANALYSIS
         In his brief on appeal, Williams first assigns and argues that the district court abused its
discretion in denying his motion for leave to file an amended motion for postconviction relief, or
in the alternative, abused its discretion in denying his motion to dismiss the motion for
postconviction relief without prejudice. He argues that he wished to include additional claims for
relief in his amended motion and that such additional claims would have warranted an evidentiary
hearing. However, Williams provides no support, either from case law or from statutory law, for
his assertion that the district court erred in denying his motion to amend or in denying his request
to dismiss and refile the motion for postconviction relief. Upon our review, we do not find that the
district court abused its discretion in denying Williams’ motions given the timing of the filings.
         As detailed above, Williams’ motion to amend and alternative motion to dismiss was filed
after a hearing had been held on the State’s motion to deny the motion for postconviction relief
without any further evidentiary hearing. In fact, the motions were filed approximately 30 days after
this hearing was held, and thus, after the matter had been submitted to the court for decision. The
district court entered its lengthy order denying the motion for postconviction relief only 6 days
after Williams filed his motion to amend and alternative motion to dismiss. In its order, the district
court denied the motions finding them to have been untimely filed. We find no abuse of discretion
in the district court’s decision that the motions were not timely.
         In State v. Robertson, 294 Neb. 29, 881 N.W.2d 864 (2016), the Nebraska Supreme Court
distinguished postconviction cases from other civil proceedings, holding that a postconviction
action is not an ordinary civil action and that, as such, the liberal pleading rules that govern civil
actions are inconsistent with postconviction proceedings. The court explained that postconviction
relief is a very narrow category of relief, and is intended to provide relief in those cases where a
miscarriage of justice may have occurred, and not to be a procedure to secure a routine review for
any defendant dissatisfied with his sentence. The Supreme Court then held, “Because extending
civil pleading rules to postconviction proceedings is unwise and unnecessary, we now clarify that
civil pleading rules do not apply to postconviction proceedings.” Id. at 43-44, 881 N.W.2d at 876.
In State v. Robertson, supra, the Supreme Court explicitly held that when a district court refuses
to grant leave to amend an original postconviction motion, an appellate court reviews that decision
for an abuse of discretion, and not pursuant to the civil pleading rules regarding amendment.
         This court has previously held that a district court did not abuse its discretion in denying a
motion to amend when such motion was filed after the court had already entered an order denying
an evidentiary hearing. See State v. Manning, 18 Neb. App. 545, 789 N.W.2d 54 (2010). Here,


                                                  -4-
Williams filed his motion to amend and motion to dismiss before the district court had entered an
order denying the evidentiary hearing, but well after the district court had taken the matter under
advisement.
         On June 23, 2021, Williams was provided a hearing on the State’s motion to dismiss and
his objection to the State’s motion. There is nothing in our record to indicate that Williams asked
to amend or dismiss his motion for postconviction relief prior to or during this hearing. Notably,
the transcript from the June 23 hearing is not included in our record, nor does it appear that
Williams requested a transcript from this June hearing to be included in the record to this court. It
is well settled that it is an appellant’s responsibility to present a record which supports the error
assigned. Sanwick v. Jenson, 244 Neb. 607, 508 N.W.2d 267 (1993).
         Moreover, Williams appears to concede in the body of his brief to this court that he never
requested to amend or dismiss his motion for postconviction relief at the June 2021 hearing.
Williams specifically indicates that he filed his motion to amend and his alternative motion to
dismiss during the “interim” after the June 2021 hearing, but before the district court had entered
its order denying him an evidentiary hearing: “This submission was filed on July 23, 2021; before
and prior to the court’s order and judgment on July 29, 2021.” Brief for appellant at 8. We do note
that in the portion of Williams’ brief entitled “Nature of the Case,” he does provide contradictory
information regarding when he filed his motion to amend and motion to dismiss. He states: “The
matter was scheduled for a hearing by the court for June 2, 2021. [Williams], before and prior to
the scheduled hearing, submitted and caused to be filed, a Motion to Dismiss his verified
postconviction motion without prejudice, thereby requesting Leave to Amend same.” Brief for
appellant at 2. Williams does not provide a specific date for any such filing nor does he cite to any
portion of our record to support the assertion that he filed his motion to dismiss and motion to
amend prior to the scheduled hearing. In addition, there is nothing in our record to indicate that
any hearing in the matter occurred on June 2, 2021.
         Ultimately, our careful review of the record on appeal reveals that Williams did not ask to
amend or dismiss the motion for postconviction relief at any point prior to the June 23, 2021
hearing, even though, by the time of this hearing, his original motion for postconviction relief had
been pending for almost four months. Instead, Williams waited until 30 days after the matter had
been submitted for consideration. Given this timing, we do not find that the district court abused
its discretion in denying Williams’ motion to amend or alternative motion to dismiss without
prejudice. Williams had ample opportunity to file a motion to amend or motion to dismiss had he
wished to add additional claims to his motion for postconviction relief. He provides no indication
that such new claims were not available to him prior to the hearing on the State’s motion to dismiss.
This claimed error fails.
         In his brief on appeal, Williams also assigns and argues that he should be granted
postconviction relief based upon “a new and scathing constitutional issue [which] now permeates
the record and file of this criminal matter.” Brief for appellant at 18. Essentially, Williams asserts
that an evidence technician, who appeared on the State’s pretrial witness list, has been charged
with stealing and tampering with evidence in other criminal cases. Williams does not allege that
the evidence technician had access to or in any way tampered with evidence from his case.
Moreover, Williams concedes that this issue was not raised before the district court in his motion
for postconviction relief. Appellate courts do not generally consider arguments and theories raised


                                                -5-
for the first time on appeal. See State v. Munoz, 309 Neb. 285, 959 N.W.2d 806 (2021). As such,
in an appeal from the denial of postconviction relief, we will not consider for the first time on
appeal claims that were not raised in the verified motion. Id.
                                        CONCLUSION
        Because Williams has not sufficiently argued his assigned error regarding the district
court’s decision to deny his postconviction motion without a hearing, we do not consider it. We
find no abuse of discretion in the district court’s decision to deny Williams’ motion to amend his
motion for postconviction relief or his alternative motion to dismiss without prejudice. We do not
consider Williams’ assertions regarding the possibility that evidence in his case was tampered
with, because the issue was raised for the first time on appeal.
                                                                                        AFFIRMED.




                                              -6-